Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/3/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 2 objected to because of the following informalities:
Claim 2, line 3: “library;” should be --library.--
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claim(s) 1, 6-9, 12-14, 18 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Kirsch et al. (US 2013/0000464 A1)
Regarding claim 1, Kirsch discloses a method for calibrating a network-connected speaker system (¶ 0008, 0009, 0023: home theater is a network-connected speaker system), the method comprising:
identifying a change in an environment of the network-connected speaker system (Fig. 2: 214) (¶ 0038-0039);
detecting, in response to identifying the change in the environment of the network-connected speaker system, playback of at least a portion of a piece of audio content by a microphone of the network-connected speaker system (Fig. 2: 216) (¶ 0039);
identifying, based at least in part on the detected playback of the at least a portion of the piece of audio content, at least one characteristic (new response) of the environment of the network-connected speaker system, wherein identifying the at least one characteristic is based, at least in part, on a transfer function of the microphone of the network-connected speaker system (inherent that microphone has a transfer function, and inherent identifying the new response will be based on the transfer function of the microphone because the microphone output which is affected by the microphone transfer function is used to obtain the new response) (Fig. 2: 216) (¶ 0039) (¶ 0036);
determining, based at least in part on the identified at least one characteristic of the environment of the network-connected speaker system, one or more adjustments (compensation) to be applied to additional audio content before additional audio content playback from the one or more speakers by the network-connected speaker system (Fig. 2: 218) (¶ 0039); and
applying the one or more adjustments to the additional audio content before it is played by the network-connected speaker system (Fig. 2: 208-212) (¶ 0037-0038).
Regarding claim 6, Kirsch discloses the method of claim 1, wherein identifying the at least one characteristic of the environment of the network-connected speaker system comprises:
comparing a frequency response of the detected playback of the at least a portion of the piece of audio content with a reference frequency response (¶ 0036); and
identifying the at least one characteristic (for rejecting claim 6, the claimed “characteristic” can be the difference in frequency responses instead of the new response) of the environment of the network-connected speaker system based, at least in part, on the comparison (¶ 0036).
Regarding claim 7, Kirsch discloses the method of claim 6, wherein the reference frequency response is associated with the at least a portion of the piece of audio content (¶ 0036).
Regarding claim 8, Kirsch discloses the method of claim 6, wherein comparing the frequency response of the detected playback of the at least a portion of the piece of audio content with the reference frequency response comprises aligning the frequency response of the detected playback of the at least a portion of the piece of audio content with the reference frequency response (¶ 0036).
Regarding claim 9, Kirsch discloses the method of claim 8, wherein the piece of audio content comprises one or more patterns (¶ 0028).
Regarding claim 12, Kirsch discloses the method of claim 1, wherein the method further comprises accessing the transfer function of the microphone from local storage of the network-connected speaker system.
Regarding claim 13, Kirsch discloses the method of claim 1, wherein the method further comprises accessing the transfer function of the microphone from a remote library.
Regarding claim 14, Kirsch discloses the method of claim 1, wherein identifying the at least one characteristic of the environment of the network-connected speaker system comprises comparing the detected playback of the at least a portion of the piece of audio content with one or more reference frequency responses associated with one or more reference environments (¶ 0036).
Regarding claim 18, Kirsch discloses the method of claim 1, wherein identifying the at least one characteristic of the environment of the network-connected speaker system further comprises performing spectral analysis on the detected playback of the at least a portion of the piece of audio content (¶ 0036, 0039: frequency response calculation).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kirsch in view of Sheen et al. (US 2014/0003625 A1)
Regarding claim 2, Kirsch discloses the method of claim 1, wherein the method further comprises initiating playback of the piece of audio content by one or more speakers of the network-connected speaker system from an 
Kirsch is not relied upon to disclose the piece of audio content from an Internet music library.
In a similar field of endeavor, Sheen discloses the piece of audio content from an Internet or local storage source (¶ 0034).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to: the piece of audio content from an Internet music library,
the motivation being to perform the simple substitution of one storage source of the music library for another to obtain predictable results of a storage source from which the piece of audio content can be retrieved. See MPEP § 2143(B).
Regarding claim 3, Kirsch-Sheen discloses the method of claim 2.
Additionally, Sheen discloses wherein the method further comprises establishing a connection between the network-connected speaker system and a mobile device (controller) (¶ 0039).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to: wherein the method further comprises establishing a connection between the network-connected speaker system and a mobile device,
the motivation being to provide a means through which a user can control the system (Sheen - ¶ 0021).
Regarding claim 4, Kirsch-Sheen discloses the method of claim 3.
Additionally, Sheen discloses wherein initiating playback of the piece of audio content is performed in response to a signal received from the mobile device (¶ 0073).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to: wherein initiating playback of the piece of audio content is performed in response to a signal received from the mobile device,
the motivation being to provide a means through which a user can control steps of the calibration (Sheen - ¶ 0073, 0021).
Regarding claim 5, Kirsch discloses the method of claim 1.
Kirsch is not relied upon to disclose wherein identifying the at least one characteristic of the environment of the network-connected speaker system and determining the one or more adjustments to be applied to additional audio content before additional audio content playback are performed, at least in part, using a service in communication with the network-connected speaker system.
In a similar field of endeavor, Sheen discloses wherein identifying the at least one characteristic of the environment of the network-connected speaker system and determining the one or more adjustments to be applied to additional audio content before additional audio content playback are performed, at least in part, using a service in communication with the network-connected speaker system (¶ 0073, 0039: smartphone application is a service that performs the data processing and signal analysis for the calibration) (¶ 0073, 0039: wireless router can also be considered a service that connects the smartphone to the system to transfer data between the two so that the processing/analysis can be performed on the smartphone).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to: wherein identifying the at least one characteristic of the environment of the network-connected speaker system and determining the one or more adjustments to be applied to additional audio content before additional audio content playback are performed, at least in part, using a service in communication with the network-connected speaker system,
the motivation being to provide a means through which a user can control steps of the calibration without leaving the couch (Sheen - ¶ 0073, 0021).

Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kirsch in view of Toivanen et al. (US 2014/0169569 A1)
Regarding claim 10, Kirsch discloses the method of claim 9.
Kirsch is not relied upon to disclose wherein the one or more patterns comprise synchronization patterns.
In a similar field of endeavor, Toivanen discloses wherein the one or more patterns comprise synchronization patterns (¶ 0048).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to: wherein the one or more patterns comprise synchronization patterns,
the motivation being to achieve time synchronization between audio devices of the system (Toivanen - ¶ 0048).

Claim 15-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kirsch in view of Crockett et al. (US 2012/0106747 A1)
Regarding claim 15, Kirsch discloses the method of claim 1.
Kirsch is not relied upon to disclose wherein identifying the at least one characteristic of the environment of the network-connected speaker system comprises identifying that the environment of the network-connected speaker system is an outdoor environment.
In a similar field of endeavor, Crockett discloses identifying that the environment of the network-connected speaker system is an outdoor environment and adjusting audio output accordingly (¶ 0049).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to: identifying that the environment of the network-connected speaker system is an outdoor environment and adjusting audio output accordingly,
which would result in: wherein identifying the at least one characteristic of the environment of the network-connected speaker system comprises identifying that the environment of the network-connected speaker system is an outdoor environment,
the motivation being to improve the ability of audio devices to be configured according to factors other than user preference (Crockett - ¶ 0007).
Regarding claim 16, Kirsch discloses the method of claim 1.
Kirsch is not relied upon to disclose wherein identifying the at least one characteristic of the environment of the network-connected speaker system comprises identifying that the environment of the network-connected speaker system is an indoor environment.
In a similar field of endeavor, Crockett discloses identifying that the environment of the network-connected speaker system is an indoor environment and adjusting audio output accordingly (¶ 0049).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to: identifying that the environment of the network-connected speaker system is an indoor environment and adjusting audio output accordingly,
which would result in: wherein identifying the at least one characteristic of the environment of the network-connected speaker system comprises identifying that the environment of the network-connected speaker system is an outdoor environment,
the motivation being to improve the ability of audio devices to be configured according to factors other than user preference (Crockett - ¶ 0007).
Regarding claim 17, Kirsch-Crockett discloses the method of claim 16, and Kirsch discloses wherein the at least one characteristic of the environment of the network-connected speaker system is a characteristic of a room environment (¶ 0036: transfer function will be of a theater room).

Allowable Subject Matter
Claim 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In regard to claim 11, the prior art of record alone or in combination fails to teach or suggest the following limitation of claim 11 in combination with the rest of the limitations of claim 11:
“wherein aligning the frequency response of the detected playback of the at least a portion of the piece of audio content with the reference frequency response is based, at least in part, on the one or more patterns”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on Mon-Fri 12-6, 8-10pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK FISCHER/Primary Examiner, Art Unit 2687